ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1957-08-19_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE GUARDIANSHIP OF AN INFANT
(NETHERLANDS v. SWEDEN)

ORDER OF AUGUST 19th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE
A LA TUTELLE D’UNE MINEURE
(PAYS-BAS c. SUEDE)

ORDONNANCE DU 19 AOÛT 1957
This Order should be cited as follows:

“Case concerning the Guardianship of an infant,

Order of August roth, 1957: I.C.J. Reports 1957, p. 102.”

La présente ordonnance doit être citée comme suit :

« Affaire relative à la tutelle d’une mineure,
Ordonnance du 19 août 1957: C.I. J. Recueil 1957, p. I02.»

 

Sales number 1 6 6
No de vente:

 

 

 
102

INTERNATIONAL COURT OF JUSTICE

1957
August 19th
General List :
No. 33 YEAR 1957

August 19th, 1957

CASE CONCERNING

THE GUARDIANSHIP OF AN INFANT
(NETHERLANDS v. SWEDEN)

ORDER

The President of the International Court of Justice,
having regard to Articles 40 and 48 of the Statute of the Court,
having regard to Articles 32 and 37 of the Rules of Court;

Whereas by a letter dated July 9th, 1957, received in the Registry
on July roth, the Minister for Foreign Affairs of the Netherlands
transmitted to the Registry an Application of the Government of
the Kingdom of the Netherlands of the same date instituting
proceedings before the Court against the Kingdom of Sweden in
the matter of the guardianship of an infant;

Whereas the Application refers to Article 36, paragraph 2, of
the Statute and to the acceptance of the compulsory jurisdiction
of the Court by the Kingdom of Sweden and by the Kingdom
of the Netherlands;

Whereas by the said letter dated July gth, 1957, the Minister
for Foreign Affairs of the Netherlands notified the appointment
of Mr. W. Riphagen as Agent for the Government of the Nether-
lands;

Whereas the text of the Application and of the Ictter from the
Minister for Foreign Affairs of the Netherlands was communicated,
on July roth, 1957, to the Swedish Ambassador to the Netherlands,
in accordance with Article 40, paragraph 2, of the Statute and
Article 33, paragraph 1, of the Rules of Court;

4
103 GUARDIANSHIP OF AN INFANT (ORDER OF Ig VIII 57)

Whereas in a letter dated July 18th, 1957, the Swedish Ambas-
sador to the Netherlands stated that the Application had been
received by his Government;

Whereas by a letter of July 2oth, 1957, the Swedish Minister of
Justice acting Minister for Foreign Affairs notified the appointment
of Mr. Sven Dahlman, Swedish Ambassador to the Netherlands,
as Agent for the Government of the Kingdom of Sweden;

After ascertaining the views of the Parties,
Fixes as follows the time-limits for the filing of the Pleadings:

for the Memorial of the Government of the Kingdom of the
Netherlands: November 30th, 1957;

for the Counter-Memorial of the Government of the Kingdom
of Sweden: March 31st, 1958;

And reserves the rest of the procedure for further decision.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this nineteenth day of
August, one thousand nine hundred and fifty-seven, in three
copies, one of which will be placed in the archives of the Court
and the others transmitted to the Government of the Kingdom
of the Netherlands and to the Government of the Kingdom of
Sweden, respectively.

(Signed) GREEN H. HACKWORTEH,

President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
